                                                                                   
July 31, 1974



Henkel GmbH

D-4000 Dusseldorf

Postfach 1100

Federal Republic of Germany



Gentlemen:


In order to induce Henkel GmbH (“Henkel”, which includes all of its affiliates)
to enter into an agreement of even date herewith with respect to certain
marketing, research and development and related matters, the undersigned hereby
agrees as follows effective as of September 1, 1974:



 1. We understand that Henkel wishes to make a substantial investment in our
    common stock by way of a purchase from existing stockholders.  We will
    cooperate in every reasonable way toward that end, on the understanding that
    it will attempt to acquire a minimum of 9% and that Henkel will not, without
    our prior written consent, acquire more than a total of 15% of our
    outstanding stock.



 2. We will immediately use our best efforts to have a person nominated by
    Henkel elected as a member of our Board of Directors and of such committees
    as are deemed appropriate by Henkel and ourselves.



 3. We will consult with Henkel and keep Henkel advised with respect to matters
    of significant corporate policy, and will not undertake any significant
    merger, acquisition, long-term financing or similar transaction, unless
    Henkel has been given a reasonable opportunity to comment thereon.  We will
    carefully consider Henkel’s comments, and will not undertake any such
    proposed course of action with which Henkel is in disagreement without first
    having discussed the matter with Henkel and attempted to convince Henkel of
    the merits of the proposed course of action.



 4. On at least two occasions at the request of Henkel, we will prepare and
    file, and use our best efforts to have made effective within six months from
    the receipt of such request, a registration statement on any available form
    under the U.S. Securities Act of 1933 covering any of our securities then
    owned by Henkel, at Henkel’s expense.  In addition, Henkel’s securities
    shall, at its request, be included in any other registration statement
    covering our securities, Henkel to pay only the incremental expenses
    resulting from such inclusion.  This Section 4 will not be operative if, in
    the opinion of our counsel with which Henkel’s counsel concurs, Henkel may
    dispose of its Clorox securities in the manner and to the person, persons or
    class of persons contemplated by it without registration under such Act.  In
    addition, we will use our best efforts to the end that Henkel may sell its
    Clorox securities pursuant to Rule 144 promulgated pursuant to such Act.







Very truly yours,

THE CLOROX COMPANY


BY: /S/ R. B. SHETTERLY

President





The Clorox Company



The undersigned, duly authorized by the Executive Committee of Henkel GmbH,
accepts the foregoing and agrees to be bound by its terms.





HENKEL GmbH

/s/ Dr. Konrad Henkel

(Dr. Konrad Henkel)


/S/ DR. HELMUT SIHLER

(Dr. Helmut Sihler)

